Title: From George Washington to Brigadier General Anthony Wayne, 20 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West point 20th Novr 1779
        
        I was yesterday favd with yours of the 18th. It would have been a very desirable thing to have wound up the Campaign by a successful stroke upon the enemy before they retired within Kingsbridge. I have no doubt but if, in the course of your enquiries into their situation, the enterprize had been found warrantable, you would have given me information before any movements would have been made—This, where the execution of a measure of any consequence does not depend upon the moment, is absolutely necessary, and would probably have been evidenced in the matter you had in contemplation had it gone on, for I had resolved to attempt the same enterprize, to be executed in the same manner you mention (by Water) by the troops at Verplanks point and Vicinity. Genl Howe was down, and sent persons into the enemy’s Camp, to obtain the necessary information, just as they went within the Bridge. I have been thus full to shew, how much depends upon communication, and how far, two well meant and well concerted plans might have defeated each other, had we have been ignorant of each others designs. I am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      